DECISION
HODGSON, Chief Judge:
The issue before us is narrow and turns upon the admissibility of a Department of Justice periodical * tracing the history, use and effects, both physical and psychological, of hallucinogens and marijuana.
The appellant argues that such evidence was irrelevant during sentencing as he was convicted of distributing lysergic acid diethylamide (LSD) and not its use. He also urges that the information given the members regarding marijuana was as well irrelevant and “unduly prejudicial.”
We disagree. It is well settled law that the prosecution may present evidence which is directly related to the accused’s conduct so that the sentencing body may accurately understand the repercussions that accompany his criminal acts. United States v. Vickers, 13 M.J. 403 (C.M.A.1982). The fact that the appellant was not convicted of using LSD himself is immaterial as he distributed the drug to a fellow service member who was a potential user. The court was entitled to know the deleterious effects of the contraband on the ultimate consumer whomever he may be. The evidence was properly before the court. United States v. Houston, 4 M.J. 729 (A.F.C.M.R.1979); cf. United States v. Hams, 18 M.J. 809 (A.F.C.M.R.1984) (such evidence improperly admitted on the merits but held harmless error in light of abundant credible evidence of guilt). For the reasons stated the findings of guilty and the sentence are
AFFIRMED.
FORAY, Senior Judge, and MURDOCK, Judge, concur.

 Department of Justice, Drug Enforcement, Vol. 6, No. 2 (July 1979).